                Case 19-12239-CSS              Doc 122        Filed 11/12/19        Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        §         Case No. 19-12239 (CSS)
                                                              §
HIGHLAND CAPITAL MANAGEMENT,                                  §         Chapter 11
LP,1                                                          §
                                                              §         Re: Docket No. 86
Debtor.                                                       §


                     ACIS’S JOINDER IN MOTION TO TRANSFER VENUE

         Creditors Acis Capital Management, L.P. and Acis Capital Management GP, LLC

(collectively “Acis”) join in the Motion of the Official Committee of Unsecured Creditors For an

Order Transferring Venue of this Case to the United States Bankruptcy Court for the Northern

District of Texas (the “Motion”) [Dkt. No. 86] pursuant to 28 U.S.C. § 1412, and respectfully

show the following:2

                                            SUMMARY OF JOINDER

         1.       The “astonishingly contentious” Texas bankruptcy proceedings of the former

“structured credit arm of Highland” makes this transfer request unique. This Court should not

reinvent the wheel in Delaware, a wheel that was ably constructed in Texas by the tireless work

of a federal bankruptcy and district court located less than two miles from Highland’s

international headquarters, a wheel that was constructed through the expenditure of millions and

millions of the Debtor’s, its affiliates’, and its creditors’ money. Those precious resources

should be preserved and maximized. Congress enacted section 1412 for cases such as this,

where the interests of justice compel a transfer. The convenience of the parties is just icing on

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
 Unless otherwise defined, Acis incorporates herein the defined terms in the Motion. Acis uses the term “Debtor”
and “Highland” interchangeably.


                                                          1
             Case 19-12239-CSS            Doc 122    Filed 11/12/19    Page 2 of 11



the cake. While Highland had the ability to file this case in Delaware, its choice of venue

squanders the considerable resources expended—by Highland, various creditors and

stakeholders, and the judiciary—and foists upon this Court the burden of reinventing the wheel.

The Court should, instead, transfer this case to the Northern District of Texas using the broad

discretion afforded it by section 1412.

                                   ARGUMENT & AUTHORITY

A.     Acis and Highland were affiliates under the Bankruptcy Code.

       2.      Until a short time ago, Acis was an affiliate of Highland under the Bankruptcy

Code – that is beyond dispute. In re Acis Capital Mgmt., L.P. (“Acis III”), 604 B.R. 484, 499

(N.D. Tex. 2019) (“Highland conducted its CLO business through an entity called Acis …”); In

re Acis Capital Mgmt., L.P. (“Acis II”), 18-30264-SGJ-11, 2019 WL 417149, at *2 (Bankr. N.D.

Tex. Jan. 31, 2019), aff'd, 604 B.R. 484 (N.D. Tex. 2019) (“It is also undisputed that, prior to the

appointment of the Chapter 11 Trustee, the Debtors and Highland were affiliated and had a close

relationship.”); 11 U.S.C. § 101(2)(defining affiliate). Highland’s employee, Hunter Covitz,

testified that Acis was the “structured credit arm of Highland.” Acis II, 2019 WL 417149, at *5.

Highland controlled Acis “beyond a shadow of a doubt” until a Chapter 11 Trustee was

appointed over Acis. Id.

       3.      Until Acis’ bankruptcy, both Acis and Highland were controlled by the same

person, James Dondero. Id. (“Highland's General Counsel, Scott Ellington, testified that Mr.

Dondero controlled them both.”). James Dondero remains in control of Highland. Dkt. No. 1.

Acis and Highland were affiliates as defined by section 101(2) of the Bankruptcy Code.

       4.      As reflected in the extensive writings of Judges Jernigan and Fitzwater, it was

impossible to discuss and understand Acis without understanding Highland’s business and its



                                                 2
                  Case 19-12239-CSS             Doc 122       Filed 11/12/19         Page 3 of 11



“organizational structure comprised of roughly 2,000 different entities.” Acis III, 604 B.R. at

499. Acis had no employees of its own, no physical location of its own, no leadership of its own.

Id.; In re Acis Capital Mgmt., L.P. (“Acis I”), 584 B.R. 115, 125-26 (Bankr. N.D. Tex. 2018),

appeal dismissed, 604 B.R. 484 (N.D. Tex. 2019). Instead, Acis acted solely through Highland

and its ultimate authority, James Dondero. Id. Make no mistake, the “structured credit arm of

Highland” was a debtor in bankruptcy in Texas until a very short time ago. Id.

B.         In the bankruptcy context, three other federal courts recently expended, or will soon
           expend, countless hours of judicial resources on Highland.

           5.       The following chart summarizes the recent and extensive work performed, or that

will be imminently performed, by three separate federal courts bearing directly upon—and

mostly caused by—the Debtor, Highland:3

                    (i)     Hon. Stacey G.C. Jernigan Federal Bankruptcy Judge for the Northern
                            District of Texas, Dallas Division, in Acis’s “astonishingly contentious”
                            bankruptcy case4 and various related adversary proceedings.5 Acis II,
                            2019 WL 417149, at *2.

                    (ii)    Hon. Sidney A. Fitzwater Federal District Judge for the Northern
                            District of Texas, Dallas, Division, in Highland and related parties’ serial
                            appeals of Judge Jernigan’s rulings;6 and

                    (iii)   United States Court of Appeals for the Fifth Circuit Second set of
                            appeals filed by Highland and related parties:7

3
  This Court can, and should, take judicial notice of the circumstances of these cases, which is available on Pacer.
IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 2121395, at *3 (D. Del. May 15, 2019)
(Bryson, J.) (taking judicial notice of circumstances of previous case, such as nature of the claims and outcome of
the case); In re Chicago Newspaper Liquidation Corp., 490 B.R. 487, 492 n.8 (Bankr. D. Del. 2013) (Sontchi, J.)
(taking judicial notice of docket in prior actions).
4
  Case Nos. 18-30264-SGJ-11 and 18-30265-SGJ-11 (Jointly Administered Under Case No. 18-30264-SGJ-11) (the
“Acis Bankruptcy”)
5
    Case Nos. 18-03078-sgj, 18-0312-sgj, and 19-03103-sgj (collectively the “Adversaries”)
6
  Highland and its related parties filed no less than five appeals of Judge Jernigan’s rulings: Civil Action Nos. 3:18-
CV-1056-D, 3:18-CV-1057-D, 3:18-CV-1073-D, 3:18-CV-1084-D, 3:18-CV-1822-D, 3:19-CV-0291-D
(collectively the “District Court Appeals”). To the extent any party disputes that Highland CLO Funding, Ltd. and
Nuetra, Ltd. are related to Highland, see Acis II, 2019 WL 417149, at *7 (“As with HCLOF Guernsey, the court also
concludes that Neutra-Cayman is absolutely, beyond any reasonable doubt, controlled by Highland, as explained
further below.”) (emphasis added).


                                                          3
                  Case 19-12239-CSS             Doc 122        Filed 11/12/19     Page 4 of 11



          Summary of the Acis Bankruptcy, the Adversaries, the District Court Appeals,
                                and the Fifth Circuit Appeals8

     Days from entry of orders for relief to confirmation of plan                              293

     Hearings held (Acis Bankruptcy)                                                            81

     Fully-day hearings (Acis Bankruptcy – involuntary trial)                                   5

     Full-day hearings (Acis Bankruptcy – first confirmation)                                   4

     Full-day hearings (Acis Bankruptcy – second confirmation)                                  5

     Witnesses that testified (Acis Bankruptcy)9                                               >18

     Oral depositions conducted                                                                 34

     Exhibits admitted (Acis Bankruptcy)10                                                    >700

     Docket entries (Acis Bankruptcy)                                                         1135

     Docket entries (the Adversaries)                                                          299

     Administrative costs (professional fees, break-up fee, and                         >$8,358,503.35
     trustees’ compensation)11

     Attorneys’ fees incurred by Highland12                                             >$2,858,396.47



7
     Case Nos. 19-10846 and 19-10847 (collectively the “Fifth Circuit Appeals”)

8
 Unless indicated otherwise, all figures are approximations as of November 11, 2019, based on Acis’ review of the
dockets and participation in the cases.
9
  This includes only witnesses who testified substantively over matters related to the involuntary trial or
confirmation proceedings in the Acis Bankruptcy.
10
     Acis II, 2019 WL 417149, at *1
11
  Acis Bankruptcy Dkt. 390, 821, 976, 978, 999. Acis also owes an expense reimbursement to Oaktree which is not
yet liquidated. Id. at 390. And Highland alleges an additional administrative expense of $3,554,224.29 owed by
Acis in the Acis bankruptcy, which is not included in the chart. Id. 772.
12
   Dkt. Nos. 69-2 at ¶3 and No. 70-2 at ¶4 in this Case outline amounts incurred by the Debtor with two law firms
representing Highland in the Acis Bankruptcy. It is impossible to tell from these filings how much of these fees
were incurred by “related parties” but paid by Highland, and how much, if any, is unrelated to the Acis Bankruptcy.
Id. Since Foley Gardere only worked on the Acis Bankruptcy, Acis includes its entire amount and 50% of the Lynn
Pinker amount, since presumably some of those amounts were incurred for the Texas Litigation (as defined in the
application).


                                                           4
                  Case 19-12239-CSS             Doc 122        Filed 11/12/19     Page 5 of 11



           Summary of the Acis Bankruptcy, the Adversaries, the District Court Appeals,
                                 and the Fifth Circuit Appeals8

     Attorneys fees incurred by Highland CLO Funding, Ltd., a                               unknown
     Highland “related entit[]y …”13

     Number of unpublished opinions (Acis Bankruptcy)                                           3

     Pages of unpublished opinions (Acis Bankruptcy)14                                        29215

     Number of published opinions (Acis Bankruptcy)                                             4

     Pages of published opinions (Acis Bankruptcy)16                                          12017

     Pages of record (District Court Appeals)                                               >90,000

     Pages of record (Fifth Circuit Appeals)                                               >115,000



C.         The interest of justice warrants a transfer to the Northern District of Texas.

           6.       The Committee addressed the “convenience of the parties” basis for transfer

under section 1412, and Acis hereby incorporates by reference the Committees’ arguments

thereon. Acis submits that while a transfer is more than justified on that ground alone, the Court

should strongly consider the less-often-argued “interest of justice” basis for transfer under

section 1412.         The one-of-a-kind nature of this case vis-à-vis the Acis Bankruptcy, the

Adversaries, the District Court Appeals, and the Fifth Circuit Appeals makes a transfer for the

interest of justice particularly appropriate in this unique case.

13
     Id.
14
     Number of pages of such opinion(s) contained on the court’s docket.
15
  The Confirmation Order is designated as an “opinion” by the Dallas Bankruptcy Court and available on Westlaw
and Lexis.
16
     Number of pages of such opinion(s) contained on the court’s docket.
17
  The Dallas Bankruptcy Court entered identical copies of the Acis Involuntary Opinion on the docket for Acis LP's
bankruptcy case and Acis GP's bankruptcy case, as the cases were not yet jointly administered. For purposes of this
chart, the Acis Involuntary Opinion is only counted once.


                                                           5
                 Case 19-12239-CSS        Doc 122      Filed 11/12/19     Page 6 of 11



         7.       Under section 1412, the moving party need only show by a preponderance of the

evidence that the transfer of venue is appropriate. In re Dunmore Homes, Inc., 380 B.R. 663,

677 (Bankr. S.D.N.Y. 2008) (finding moving parties met burden of proof to transfer Chapter 11

proceeding).

         8.       This Court’s sister court addressed the section 1412 transfer of a Chapter 11

proceeding in a well-reasoned opinion in In re Rests. Acquisition I, LLC, 15-12406 (KG), 2016

WL 855089, at *2 (Bankr. D. Del. Mar. 4, 2016) (Gross, J.); see also In re Dunmore, 380 B.R. at

677 (granting § 1412 transfer of a Chapter 11 proceeding). Judge Gross stated that “[w]hen

determining whether a transfer would serve the interest of justice, courts consider whether such

transfer ‘will promote the efficient administration of the estate, judicial economy, timeliness, and

fairness.’” In re Rest. Acquisition I, LLC, 2016 WL 855089, at *5 (quoting In re Enron Corp.,

274 B.R. 327, 343 (Bankr.S.D.N.Y.2002) (quoting Gulf States Exploration Co. v. Manville

Forest Prods. Corp. (In re Manville Forest Prods. Corp.), 896 F.2d 1384, 1391 (2d Cir.1990)).

“This standard is a flexible one that ‘must be applied on a case-by-case basis.” Id. (quoting

Manville, 896 F.2d. at 1391); In re Dunmore Homes, Inc., 380 B.R. 663, 671 (Bankr. S.D.N.Y.

2008).

                  (i)    A transfer will promote the efficient administration of the estate.

         9.       “The most weight is given to the promotion of the economic and efficient

administration of the estate.” In re Dunmore Homes, Inc., 380 B.R. 663, 676 (Bankr. S.D.N.Y.

2008).        It is more economic to administer this case in the Northern District of Texas.

Transferring venue will mean that Debtor and its agents, along with a vast number of creditors,

the majority of which are located in Texas over any other state will not have to travel to

Delaware for hearings. The Northern District of Texas provides for permissive admission pro



                                                   6
              Case 19-12239-CSS          Doc 122      Filed 11/12/19     Page 7 of 11



hac vice. http://www.txnd.uscourts.gov/pro-hac-vice-appearance. Many of Debtor’s counsel

have taken advantage of these rules – they have appeared numerous times in the Northern

District of Texas. E.g. In re Buffet Partners, L.P., 14-30699-HDH-11, 2014 WL 3735804

(Bankr. N.D. Tex. July 28, 2014); Objecting Class 3 Claimholders v. New Mirant Entities, 4:06-

CV-744-A, 2006 WL 3780884 (N.D. Tex. Dec. 26, 2006); In re Reddy Ice Holdings, Inc., 12-

32349-SGJ-11, 2017 WL 2347551 (Bankr. N.D. Tex. May 30, 2017).

       10.     Courts in this district have historically placed a particular emphasis “on the

“learning curve” that typically militates against a transfer. See In re Rests. Acquisition I, LLC,

No. 15-12406 (KG), 2016 Bankr. LEXIS 684, at *15-16 (Bankr. D. Del. March 4, 2016).

Indeed, that issue was the first one raised by Judge Gross in Rests. Acquisition. Id. However, as

discussed by the Committee, the “learning curve” that typically militates against a transfer in the

interest-of-justice basis of § 1412 is actually inverted in this case. That is, it is not the proposed

transferee court that will have a “learning curve,” but rather this Court if this case stays in the

United States Bankruptcy Court for the District of Delaware.

       11.     That is true, and will soon be true, on three separate levels of federal court

jurisdiction: the bankruptcy court, district court, and circuit court of appeals. Judge Jernigan,

Judge Fitzwater, and soon a panel of the Fifth Circuit will have a far less steep learning curve

regarding the Debtor if this Court grants transfer. The Northern District of Texas, Dallas

Division has extensive knowledge regarding the Debtor, its business operations, its litigation, its

management, its executives, and that court just so happens to be a stone’s throw from Highland’s

international headquarters.12.

               (ii)    A transfer will promote judicial economy.




                                                  7
              Case 19-12239-CSS          Doc 122      Filed 11/12/19     Page 8 of 11



       13.     If ever a transfer would promote judicial economy, it is in this case. It is beyond

reasonable dispute that transferring this case to the Dallas Bankruptcy Court is in the interest of

judicial economy. Judges Jernigan and Fitzwater, and soon a panel of the Fifth Circuit, have

expended untold hours working on the Acis Bankruptcy, the Adversaries, and the District Court

Appeals. That experience, as manifested by their extensive writings, gave these jurists intimate

and deep knowledge regarding Highland. They have done so in a timely and fair fashion. Not

taking advantage of these courts’ previous hard work is the antithesis of promoting judicial

economy. Nor should we squander the millions and millions of dollars that Highland, Acis,

other creditors and other stakeholders spent in legal fees, lost productivity, and costs in the Acis

Bankruptcy to get an otherwise capable bankruptcy court, this Court, to the same point on the

learning curve. All parties should be interested in making sure that those precious resources are

not wasted, including Highland. A transfer to the Northern District of Texas promotes judicial

economy.

               (iii)    A transfer will promote timeliness.

       14.     With their vast knowledge of Highland and could-not-be-closer proximity to

relevant witnesses and evidence, the Northern District of Texas can undoubtedly timely

adjudicate this case.

               (iv)     A transfer will promote fairness.

       15.     There is certainly nothing unfair about transferring these cases to a venue in

which employees, creditors, and numerous other parties-in-interest may participate in the

restructuring process. Highland is centralized in a venue, the Northern District of Texas, that is

well-positioned to handle these cases and readily accessible to all parties-in-interest.




                                                  8
             Case 19-12239-CSS          Doc 122      Filed 11/12/19   Page 9 of 11



       16.     The Northern District of Texas has a local interest in deciding local controversies

at home. See In re Cubic Energy, Inc., 603 B.R. 743, 756 (Bankr. D. Del. 2019). Highland

prides itself on its Texas connections. https://www.highlandcapital.com/about-us/our-history/

(“Within a year of finalizing the PAMCO agreement, Mr. Dondero and Mr. Okada moved the

firm to Dallas, Texas. The new headquarters put the firm closer to the finance capital of New

York, both in terms of the time zone and travel distance. Texas also offered a more business-

friendly environment and lower taxes, as well as a better commute.”). Highland employs a

significant number of residents of Dallas, Texas. Dkt. 9 at 7-8. And Highland takes credit for

philanthropic efforts aimed at various organizations in Texas, and specifically Dallas.

https://www.highlandcapital.com/community/. Finally, local courts in Texas have already made

significant rulings that are highly relevant to this Chapter 11 proceeding. Highland’s purported

inability to timely pay its creditors, many of which are in Texas (far more than any other single

state), and Highland’s efforts to reorganize, are a local controversy that should be decided at

home in Texas.

       17.     It is supremely fair to require Highland to reorganize before courts from which

Highland asked so much. Highland, through its extremely aggressive litigation tactics, forced

Judges Jernigan and Fitzwater to spend significant resources to understand its business and the

issues that Highland and related parties chose to appeal.

       18.     Is it fair for Highland to adjudicate this bankruptcy proceeding before those same

courts, those same courts where time and again, Highland requested more and more of the

judges’ and their clerks’ time and effort? Acis believes the answer to that question is manifest,

as it was largely Highland’s actions that forced the expenditure of significant judicial resources,

not to mention Highland’s and others’ resources. Highland forced Judges Jernigan and Fitzwater



                                                 9
             Case 19-12239-CSS         Doc 122        Filed 11/12/19   Page 10 of 11



to educate themselves on Highland – fairness mandates that this Court transfers this case to the

Northern District of Texas.

                                           CONCLUSION

       19.     A debtor’s choice of venue is not sacrosanct. Otherwise, section 1412 would not

exist. We must, of course, operate under the cannon that Congress intended the laws it passes to

have meaning. See Hibbs v. Winn, 542 U.S. 88, 89 (2004). The deference afforded to a debtor’s

choice of forum gives way to the practicalities and facts of a particular case, as manifested in

section 1412. This case is the posterchild for a transfer in the interest of justice. The fact that

that transferee court is less than two miles from Highland’s headquarters is merely a bonus. Acis

requests the Court to transfer this case to the Northern District of Texas pursuant to 28 U.S.C. §

1412, and such other relief to which Acis is entitled.



                           [Remainder of page intentionally left blank]




                                                 10
           Case 19-12239-CSS   Doc 122     Filed 11/12/19   Page 11 of 11



                                   BLANK ROME LLP

Dated: November 12, 2019            /s/ Josef W. Mintz
Wilmington, Delaware               John E. Lucian (pro hac vice)
                                   Josef W. Mintz (DE No. 5644)
                                   1201 N. Market Street, Suite 800
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 425-6400
                                   Facsimile: (302) 425-6464
                                   Email:        lucian@blankrome.com
                                                 mintz@blankrome.com

                                   -and-

                                   WINSTEAD PC
                                   Rakhee V. Patel (pro hac vice)
                                   Phillip Lamberson (pro hac vice)
                                   2728 N. Harwood Street, Suite 500
                                   Dallas, Texas 75201
                                   Telephone: (713) 650-8400
                                   Facsimile: (713) 650-2400
                                   Email:      rpatel@winstead.com
                                               plamberson@winstead.com

                                   -and-
                                   ROGGE DUNN GROUP, PC
                                   Brian P. Shaw (admitted pro hac vice)
                                   500 N. Akard St. Suite 1900
                                   Dallas, Texas 75201
                                   (214) 239-2707 (Telephone)
                                   (214) 220-3833 (Fax)
                                   Email:         shaw@roggedunngroup.com

                                   COUNSEL FOR ACIS




                                     11
